Citation Nr: 0218290	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  95-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial rating in excess of 10 
percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1974, and had periods of Army National Guard duty 
from October 1981 to April 1993, when he received a 
medical discharge due to low back disability.
 
This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The issue of service connection for low back disability 
was the subject of a January 1999 Board remand, and is the 
subject of the decision portion of this action.  The issue 
of entitlement to an initial rating in excess of 10 
percent for hemorrhoids is the subject of the REMAND 
portion of this action.


FINDING OF FACT

The veteran did not experience an injury to the low back 
or lumbar spine during National Guard duty on May 11, 
1984; the injury was a soft tissue injury in the thoracic 
spine area and bilaterally in the area of the scapulae.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated as a 
result of an injury during National Guard reserve service 
on May 11, 1984.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304, 3.306 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the July 1994 rating 
decision, the November 1994 statement of the case, the 
June 1996, April 1998, and July 2002 supplemental 
statements of the case, numerous letters sent to the 
veteran by the RO, and the Board's January 1999 remand, 
satisfied the notification requirements of the VCAA.  A 
December 1993 letter requested that the veteran identify 
all treatment during service and the name and location of 
the care providers, and the dates and places of post-
service treatment; and provide to the RO any statements 
from comrades, doctors, or other people who had personal 
knowledge of his disability.  The RO indicated it would 
obtain all identified medical records.  A February 1999 RO 
letter requested the veteran to provide the names, 
addresses, and approximate dates of treatment for all 
health care providers who had treated him for his back 
disability, and provided him with releases to complete, 
enabling VA to obtain all identified records.  The 
statements and supplemental statements of the case, 
including a July 2001 supplemental statement of the case 
setting forth the provisions of the VCAA, informed him of 
the applicable laws and regulations and the types of 
evidence needed to substantiate his claim.  Further, the 
veteran has obtained statements from a private physician 
relating his current back disability to his May 11, 1984, 
in-service injury, demonstrating that he was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted 
the veteran on multiple occasions and asked him to 
identify all medical providers who treated him for back 
disability, and VA assisted him in obtaining any 
identified records. 

In addition, the case was remanded by the Board in January 
1999 for additional development of the evidence, including 
obtaining a medical opinion.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
concludes that the medical opinion obtained by the RO, 
based on a comprehensive review of the claims file, oral 
history, X-rays, an MRI, and a physical examination, in 
conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claim.

For the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled regarding 
the veteran's claim for service connection for low back 
disability.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and 
the Board will do the same.  As such, there has been no 
prejudice to the veteran that would warrant a remand, and 
the veteran's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

In November 1993, the veteran submitted a claim for 
service connection for low back disability, claimed as 
disc herniation at L4-5 and degenerative arthritis with 
sciatic nerve involvement.  In his August 1994 VA Form 9, 
the veteran contended that his low back condition was 
aggravated in service.  In October 1996, he elaborated 
that he believed his current back problems to be due to an 
injury he experienced while on National Guard duty in May 
1984, when he was struck by a gun tube inside of a tank, 
and indicated that he had been told, apparently by 
physicians, that all of his problems stemmed from the May 
1984 injury.

Service medical records show that the veteran had 
recurrent lumbosacral strain during his first period of 
active service, from October 1969 to January 1974, prior 
to his periods of reserve duty in the National Guard.  In 
a Board decision dated in December 1979, service 
connection for residuals of a back injury was denied, on 
the grounds that the veteran sustained a back injury prior 
to service and that his low back condition did not 
increase in severity during service.  The noted pre-
service injury was an incident in which the veteran fell 
through the roof of a building and injured his back in 
February 1969. 

A June 1981 National Guard report of medical history and 
an associated report of medical examination indicate that 
the veteran did not have and had not in the past 
experienced recurrent low back pain.   Clinical evaluation 
of the spine was normal.  

Service medical records from a period of active duty for 
training in May 1984 show that the veteran sustained a 
back injury on May 11, 1984, as a result of a gun tube 
falling on his back.  On examination, his back was tender 
to palpation at the inferior border of the scapula 
bilaterally.  There was no ecchymosis.  Chest and thoracic 
spine X-rays were negative. The diagnosis was acute soft 
tissue injury.  He was treated with pain killers, a heat 
pack to his back for 48 hours, and bed rest.

A September 1985 report of periodic military medical 
examination indicates that clinical evaluation of the 
spine was normal.  A January 1990 periodic military 
medical examination report indicates the same.  A February 
1990 report of medical history completed by the veteran 
and a physician indicates that the veteran did not have 
recurrent back pain.   

March 1991 reports of the May 1984 injury, completed by 
the veteran and a fellow serviceman who was controlling 
the gun tube at the time of the injury, state that the gun 
tube in the tank was inadvertently lowered onto his back 
while he was looking for the firing pin under the main gun 
tube, causing him to scream in pain before it was raised 
in response to his injury. 

In a letter dated in May 1991, Louis Barnett, D.O., stated 
that the veteran had disc herniation at L4-5 and 
degenerative arthritis with sciatic nerve involvement.  He 
opined that, within medical probabilities, this was a 
result of injury sustained on guard duty.

In a letter dated in February 1992, from Dr. Barnett, the 
veteran was noted to have disc herniation and degenerative 
arthritis with sciatic nerve involvement.  Dr. Barnett 
opined that, within medical probabilities, these injuries 
were sustained while on guard duty.  Dr. Barnett stated 
that the veteran had not had complaints of any back 
problem prior to this injury. 

Service medical records of orthopedic examination dated in 
November 1992 show that the veteran complained of chronic 
low back pain.  The initial injury was noted to have 
occurred on May 11, 1984, when the veteran was struck in 
the mid back by a break block inside of an M48 tank.  He 
was noted to have had chronic low back pain with radiation 
of pain into his legs, left greater than right, since the 
injury.  According to the records, an MRI and CT scan in 
1990 revealed a disc bulge of L5-S1.

Records of a Medical Evaluation Board proceeding dated in 
January 1993 show that the veteran was diagnosed with 
osteoarthritis of the lumbar spine, producing mechanical 
low back pain.  The approximate date of origin was May 
1984.  The condition was found not to have existed prior 
to service.  

At a VA examination of the spine in January 1994, the 
veteran was diagnosed with degenerative changes at the L-
4/L-5 and L-5/S-1 areas with minimal central disc bulging 
at the level of L-5/S-1, and chronic acute sciatica.

During a July 1995 RO hearing, the veteran described 
injuring his back in November of 1969 during basic 
training, and re-injuring his back in 1971, while lifting 
a toolbox.  He then described the incident in which a gun 
in a tank dropped on him in May 1984.  He said he had 
required medical treatment for his back off and on ever 
since the May 1984 tank injury.  He described treatment 
and physician therapy after the May 1984 injury.  He 
described being medically discharged from service in 1993 
due to back problems, and indicated that he was able to 
pass military physical examinations with no difficulty 
prior to 1993.  

Private records of treatment from February 1992 to 
February 1997 show the veteran to have received treatment 
over the years for back pain.  In February 1992, he was 
noted to have received steroid injections and an epidural 
block, and to be in need of pain medication.  During a 
November 1995 neurosurgical consultation, the veteran gave 
a history of the having injured his back in 1984 due to 
being crushed in a tank.  After taking a history and 
performing a physical examination of the veteran's back, 
the diagnosis was low back pain with radiculopathy.  X-
rays were noted to show some mild disc space narrowing at 
L5-S1 but no other obvious abnormality.  Upon further 
work-up, a December 1995 EMG was negative for 
radiculopathy, and a December 1995 MRI showed degenerative 
disc disease without any nerve root impingement.  In 
February 1996 the veteran received an epidural block based 
on complaints of pain and a diagnosis of herniated nucleus 
pulposus.  In February 1997 the veteran continued to be 
treated for pain.  The diagnosis was bulging disc at L4 to 
L5 and degenerative joint disease.  

An April 2000 VA for-fee examination report reflects that 
the examiner, by his own account, examined the claims file 
in great detail; took a detailed history from the veteran; 
and conducted a thorough physical examination of the 
veteran's low back.  Prior to completing his report, the 
examiner ordered and reviewed X-rays and an MRI of the 
veteran's low back.  On reviewing the claims file, he 
noted that the veteran received a typical military 
physical examination in September 1985.  On the evaluation 
form the veteran was asked about his condition.  He signed 
a statement that, to the best of his knowledge, he 
believed there had been no change in his physical 
condition since his last military report of medical 
history in June 1981.  The examiner noted that this period 
would have encompassed the day on which he hurt his back 
(May 11, 1984).  The examiner noted that the veteran, as 
of September 1985, apparently did not feel that his back 
pain was significant enough to mention to the examining 
physician in September 1985.  The examiner commented that 
if the veteran was not complaining of back pain at the 
September 1985 examination, it would be difficult to 
believe that the veteran experienced a crush injury due to 
the May 1984 incident documented in the military records.

In September 2002, the veteran wrote to the RO, contending 
that at his September 1985 military medical examination, 
he actually told the examiner that he had "good days and 
bad days," but the examiner said he only wanted to hear 
about "today."  The veteran asserted that he actually 
happened to feel pretty good on the day of the September 
1985 examination.

Law and Regulations

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 1131.  When a 
disability is thus incurred, the period of service is 
considered active military, naval, or air service.  38 
U.S.C.A. § 101(24).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  The specific finding requirement that an 
increase in disability is due to the natural progress of 
the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or 
acceleration in progress was that normally to be expected 
by reason of the inherent character of the condition, 
aside from any extraneous or contributing circumstances, 
conditions and hardships of service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306 (2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

From a close review of the veteran's assertions in 
connection with his current claim based on the May 11, 
1984, injury while on reserve duty in the National Guard, 
it appears that he no longer claims to have aggravated his 
back disability during his period of active service from 
October 1969 to January 1974, and does not wish to reopen 
the claim for service connection based on the October 1969 
to January 1974 period of service.  For example, he now 
claims that his current back disability is due to the May 
1984 injury and began as of the May 1984 injury, or in his 
words, that all of his current back problems "stem from" 
the May 1984 injury.  The claim for service connection 
based on the May 1984 injury while in the National Guard 
is a new claim based on a separate period of service.

The Board  notes that the actual service medical record of 
treatment for the May 11, 1984, injury indicates that the 
injury incurred was to the area of the thoracic spine and 
scapulae, not the low back or lumbar spine.  On 
examination directly after the injury, his back was tender 
to palpation at the inferior border of the scapula 
bilaterally, and chest and thoracic spine X-rays were 
taken to determine whether there was any pathology of the 
spine due to the injury.  The X-rays were negative and the 
diagnosis was acute soft tissue injury.  The service 
medical record of the actual injury tends to show, then, 
that the low back was not injured during the May 1984 in-
service incident, but instead that the injury incurred was 
an acute soft tissue area in area the neck and back.

In support of his claim, the veteran has submitted May 
1991 and February 1992 statements from Dr. Barnett that, 
within in medical probabilities, the veteran's disc 
herniation at L4-L5 and degenerative arthritis with 
sciatic nerve involvement are a result of the May 1984 in-
service injury.  Dr. Barnett's opinions were based on the 
history, as provided by the veteran, that he had no had 
complaints of any back problem prior to this injury.  In 
contrast, service medical records show that the veteran 
injured his back when he fell through a roof in February 
1969, about eight months prior to entry into his first 
period of active service, and that he had recurrent low 
back problems, diagnosed as lumbosacral strain, during his 
period of active service from October 1969 to January 
1974.  Beyond any doubt, the veteran had back problems 
prior to the May 1984 in-service injury, rendering the 
history as provided by Dr. Barnett materially inaccurate.  
Further, as noted above, the contemporaneous service 
medical records show that the veteran did not experience 
an injury to the lumbar spine due to the May 1984 injury, 
but rather an acute soft tissue injury in the area of the 
scapulae and the thoracic spine.  These discrepancies in 
the history as understood by Dr. Barnett greatly lessen 
the probative value of his opinion as to the cause of the 
veteran's back disability.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (a physician's diagnosis that relies 
on history related by the claimant is no better than facts 
alleged by the claimant).

Similarly, also supporting the veteran's contention are 
service medical records of orthopedic examination dated in 
November 1992 showing that the veteran complained of 
chronic low back pain, and that the initial injury was 
noted to have occurred on May 11, 1984, when the veteran 
was struck in the mid back by a break block inside of an 
M48 tank.  He was noted to have had chronic low back pain 
with radiation of pain into his legs, left greater than 
right, since the injury.  Records of a Medical Evaluation 
Board proceeding dated in January 1993 similarly show that 
the veteran was diagnosed with osteoarthritis of the 
lumbar spine, producing mechanical low back pain, and that 
the approximate date of origin was May 1984.  Like Dr. 
Barnett's opinion, however, these diagnoses are materially 
flawed due to the history  given by the veteran of having 
experienced a low back injury in 1984 and the onset of low 
back problems as having occurred in May 1984, greatly 
lessening their probative value.  Swann v. Brown, 5 Vet. 
App. at 233.

Supporting the Board's judgment of the evidence in this 
case is a May 2000 report based on an April 2000 fee-basis 
orthopedic examination.  The examining physician, after an 
extensive review of the claims file, oral history, 
examination of the veteran, and obtaining X-rays and an 
MRI of the low back, found it difficult to believe that 
the veteran's current problems were due to a crushing 
injury resulting from the May 1984 incident.  In part, 
this was based on the veteran's lack of complaints of low 
back symptomatology during a military examination in 
September 1985, which was in his view incongruous with the 
veteran's claims of having experienced a crush injury at 
the time of the May 1984 incident.  This opinion is the 
only medical opinion based on a complete review and 
understanding of the veteran's medical history, and thus 
is of greater probative weight than the opinions of Dr. 
Barnett and the opinions of the Medical Evaluation Board. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for low back disability based on the 
May 11, 1984, injury to the veteran's back.  The 
preponderance of the evidence shows that the veteran did 
not experience an injury to the low back or lumbar spine 
at that time.  The veteran has also claimed that his low 
back injury was aggravated due to the May 1984 injury; 
however, with no injury shown there is no showing of 
increase in disability or of aggravation.  Accordingly, 
the Board finds that service connection for low back 
disability is not warranted.  38 U.S.C.A. §§ 1131, 1153, 
5107; 38 C.F.R. § 3.303, 3.304, 3.306.

As the preponderance of the evidence is against the claim 
for service connection for low back disability, the 
benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

The claim for service connection for low back disability 
is denied.


REMAND

In November 2002 correspondence, the veteran's 
representative submitted a notice of disagreement with a 
July 2002 RO rating decision assigning a 10 percent 
initial rating for hemorrhoids.  The RO has not had the 
opportunity to issue the veteran a statement of the case 
on this issue.  See 38 C.F.R. § 19.26 (2002); Manlincon v. 
West, 12 Vet. App. 238 (1999).

Under these circumstances, the case is REMANDED for the 
following action:

The RO should issue the veteran a 
statement of the case on the claim for 
an initial rating for hemorrhoids in 
excess of 10 percent.  The statement of 
the case must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to this issue.  An 
appropriate period of time should be 
allowed for response.

The veteran and his representative 
should be clearly advised of the need 
to file a timely substantive appeal if 
the veteran wishes to complete an 
appeal from the July 2002 
determination.

The purpose of this REMAND is to ensure that the veteran 
is afforded due process of law.  The veteran has the right 
to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



